 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8     DEVONTE FRANCO,                                 Case No.: 3:19-cv-0082-BEN-BLM
 9                         Plaintiff,                  ORDER GRANTING IN PART
                                                       DEFENDANTS CITY OF SAN
10                  v.                                 DIEGO’S, SAN DIEGO POLICE
                                                       DEPARTMENT’S, OFFICER
11     CITY OF SAN DIEGO, a municipality;              MONTOYA’S, AND DAVID
       SAN DIEGO POLICE DEPARTMENT;                    NISLEIT’S MOTION TO DISMISS
12     OFFICER MONTOYA (#6798), an                     [Doc. 6]
       individual;
13     DAVID NISLEIT, an individual;
       And DOES 1-25, inclusive
14
                           Defendants.
15
16         Defendants City of San Diego, San Diego Police Department, Officer Montoya, and
17   David Nisleit move to dismiss Plaintiff Devonte Franco’s Complaint under Federal Rule
18   of Civil Procedure 12(b)(6). For the following reasons, Defendants’ Motion is GRANTED
19   IN PART AND DENIED IN PART.
20                                       I.    BACKGROUND1
21         Plaintiff alleges that, on November 8, 2017, he entered a laundromat to wash his
22   clothes.   Officers from the San Diego Police Department (“SDPD”) arrived at the
23   laundromat and arrested another individual there. When SDPD officers searched the
24
25
26         1
             On a motion to dismiss, the Court accepts as true the factual allegations set forth in
27   the Complaint and reasonably construes the pleadings in the light most favorable to the
     nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th
28   Cir. 2008).
                                                   1
                                                                              3:18-cv-2908-BEN-NLS
 1   laundromat, they found a gun in the back room. Officer Montoya then handcuffed Plaintiff
 2   in connection with the gun and transported him to the police station. At the police station,
 3   two unidentified SDPD officers told Plaintiff they knew he was not connected with the gun
 4   but that they did not have permission to release him.
 5            SDPD charged Plaintiff with violation of Penal Code § 25400(c)(6). The next day,
 6   Plaintiff posted bail and was released from jail. Plaintiff brought his Complaint on January
 7   19, 2019, alleging nine claims:
 8        •    Count 1 – False Arrest against Officer Montoya (42 U.S.C. § 1983)
 9        •    Count 2 – Excessive Force against Officer Montoya (42 U.S.C. § 1983)
          •    Count 3 – False Imprisonment against Officer Montoya (42 U.S.C. § 1983)
10        •    Count 4 – Failure to Properly Screen and Hire against City, SDPD, and Nisleit (42
11             U.S.C. § 1983)
          •    Count 5 – Failure to Properly Train against City, SDPD, and Nisleit
12        •    Count 6 – Failure to Properly Supervise and Discipline against City, SDPD, and
13             Nisleit
          •    Count 7 – Monell Violation against City, SDPD, and Nisleit (42 U.S.C. § 1983)
14
          •    Count 8 – Intentional Infliction of Emotional Distress against City, SDPD, and
15             Officer Montoya
16        •    Count 9 – Violation of Civil Code § 52.1 against City, SDPD, and Officer Montoya

17                                      II.    DISCUSSION
18            On a motion to dismiss under Rule 12(b)(6), the Court must accept the Complaint’s
19   allegations as true and construe all reasonable inferences in favor of the nonmoving party.
20   Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). To avoid dismissal, Plaintiff’s Complaint
21   must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
22   Corp. v. Twombly, 550 U.S. 544, 570 (2007). Defendants move to dismiss two parties
23   from this action, SDPD and David Nisleit, and move to dismiss all of Plaintiff’s claims,
24   except Count 1.      Accordingly, the Court turns to the parties and claims for which
25   Defendants seeks dismissal.
26            A. San Diego Police Department
27            SDPD argues each of the claims brought against it must be dismissed because SDPD
28   is not a proper defendant. Plaintiff does not oppose SDPD’s dismissal. See Doc. 7 at 4.

                                                   2
                                                                             3:18-cv-2908-BEN-NLS
 1   First, as to Plaintiff’s four § 1983 claims, SDPD is not a “person” under § 1983. See, e.g.,
 2   Chadwick v. San Diego Police Dept., 2010 WL 883839, at *6 (S.D. Cal. Mar. 8, 2010)
 3   (“As a preliminary matter, a municipal police or law enforcement department is not a
 4   ‘person’ subject to suit under § 1983.”). Second, as to Plaintiff’s state law claims, SDPD
 5   is an improper defendant because it is a municipal department of the City of San Diego.
 6   See, e.g., McKee v. Los Angeles Interagency Metro. Police Apprehension Crime Task
 7   Force, 36 Cal. Rptr. 3d 47, 50 (Cal. Ct. App. 2005) (police department was not a separate
 8   entity and the absence of an agreement to create a legally separate entity precluded a
 9   plaintiff from suing municipal departments and sub-units, including police departments).
10   Accordingly, SDPD is DISMISSED.
11         B. David Nisleit
12         Plaintiff brings Counts 4, 5, 6, and 7 under § 1983 against Defendant Nisleit for his
13   failure to properly screen and hire, failure to properly train, failure to properly supervise
14   and discipline, and for a Monell claim. Nisleit contends he should be dismissed because
15   Plaintiff fails to state a claim against him by failing to allege any factual allegations against
16   him. The Court agrees.
17         First, as to Plaintiff’s claims against Nisleit in his “individual capacity,” Plaintiff
18   fails to plead any individual conduct by Nisleit and thus, fails to state a claim against him.
19   Put another way, the Complaint lacks any allegations showing Nisleit took any affirmative
20   actions harming Plaintiff, participated in another’s action, or failed to act in some way.
21   See, e.g., Faye v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979) (affirming district court’s
22   finding that no liability could be shown on § 1983 claim because plaintiff did not allege
23   the individually-named defendant “personally participated” in the misconduct). Further,
24   even to the extent Plaintiff contends Nisleit is liable for his subordinates’ misconduct,
25   Plaintiff does not state a claim against Nisleit: supervisory officials “may not be held liable
26   for the unconstitutional conduct of their subordinates under a theory of respondeat
27   superior.” Ashcroft v. Iqbal, 556 U.S. 672, 676 (2009) (citing Monell v. Dep’t of Social
28   Services of New York, 436 U.S. 658, 691 (1978)).

                                                     3
                                                                                3:18-cv-2908-BEN-NLS
 1         Second, even assuming Plaintiff intended to bring claims against Nisleit in his
 2   “official capacity,” the claims fail because such suits are “to be treated as a suit against the
 3   entity.” Enriquez v. City of Fresno, 2010 WL 2490969, at *5 (E.D. Cal. June 16, 2010)
 4   (emphasis added) (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985) (internal
 5   quotation marks omitted)). “It is not a suit against the official personally, for the real party
 6   in interest is the entity.” Id. Plaintiff does not offer any response or opposition to Nisleit’s
 7   arguments. Accordingly, because Plaintiff fails to state any claim against Nisleit, either in
 8   his official or individual capacities, Nisleit is DISMISSED from this action.
 9         C. Excessive Force (Count 2)
10         A § 1983 claim for excessive use of force during an arrest is analyzed under the
11   Fourth Amendment’s objective reasonableness standard. Graham v. Connor, 490 U.S.
12   386, 395-99 (1989). “Under the Fourth Amendment, officers must use such force as is
13   ‘objectively reasonable’ under the circumstances.” Ross v. City of Ontario, 66 F. App’x.
14   93, 95 (9th Cir. 2003). To determine whether the force used is “objectively reasonable,”
15   the Court balances “the nature and quality of the intrusion on the individual’s Fourth
16   Amendment interests against the countervailing governmental interests at stake.” Graham,
17   490 U.S. at 397.
18         Here, the only arguable force pled in Plaintiff’s Complaint is that of Officer Montoya
19   handcuffing Plaintiff during the arrest. Of course, the right to make an arrest “necessarily
20   carries with it the right to use some degree of physical coercion or threat thereof to effect
21   it.” Graham, 490 U.S. at 396. Thus, the mere use of handcuffs to carry out an arrest cannot
22   support a claim of excessive force. See, e.g., Goday v. Brock, 2014 WL 4666938, at *6
23   (S.D. Cal. Sept. 18, 2014) (“To the extent that Plaintiff predicates his excessive force claim
24   solely on allegations that Officer Steadmon lacked probable cause to make an arrest [which
25   included handcuffing him], the excessive force claim is subsumed within the unlawful
26   arrest claim and fails as a matter of law.”); see also Bashir v. Rockdale Cnty., Ga., 445 F.3d
27   1323, 1332 (11th Cir. 2006) (claim that deputies used excessive force in arrest because
28   they lacked the right to make the arrest is not a discrete excessive force claim); Jackson v.

                                                    4
                                                                                3:18-cv-2908-BEN-NLS
 1   Saulis, 206 F.3d 1156, 1171 (11th Cir. 2000) (same). Plaintiff again offers no counter-
 2   argument or response. Therefore, because Plaintiff does not plead facts showing force
 3   besides his unlawful arrest, the claim is DISMISSED.
 4         D. False Imprisonment (Count 3)
 5         Officer Montoya moves to dismiss, or in the alternative, strike Count 3 for false
 6   imprisonment under § 1983 because it “is duplicative of [Plaintiff’s] first cause of action
 7   for false arrest [under § 1983].” Doc. 6-1 at 18. Officer Montoya is correct that “false
 8   arrest and false imprisonment are not separate torts.” White v. City of Laguna Beach, 679
 9   F. Supp. 2d 1143, 1158 (C.D. Cal. 2010) (quoting Asgari v. City of Los Angeles, 63 Cal.
10   Rptr. 2d 842, 846 (Cal. 1997)); see also Wallace v. Kato, 549 U.S. 384, 388 (2007) (“False
11   arrest and false imprisonment overlap; the former is a species of the latter.”). Rather,
12   “‘[f]alse arrest’ is but one way of committing a ‘false imprisonment.’” Id. Officer
13   Montoya does not, however, provide any authority to show that alternative claims must be
14   dismissed or stricken.     Likewise, the Court has not located any such authority.
15   Accordingly, the Court rejects Officer Montoya’s motion on that ground.
16         Nonetheless, the Court turns to whether Plaintiff states a claim upon which relief can
17   be granted for both his false imprisonment and false arrest claims. As already noted, “false
18   arrest and false imprisonment overlap.” Id. The Court “thus refer[s] to the two torts
19   together as false imprisonment.” Id. A false imprisonment claim requires three elements:
20   “(1) the non-consensual, intentional confinement of a person, (2) without lawful privilege,
21   and (3) for an appreciable period of time, however brief.” Lyons v. Fire Ins. Exchange, 74
22   Cal. Rptr. 3d 649, 655 (Cal. Ct. App. 2008). Here, Plaintiff pleads each of the three
23   elements: that Officer Montoya both (1) arrested him and imprisoned him (2) without any
24   probable cause (3) for approximately one year. Accordingly, Plaintiff has plausibly alleged
25   claims for false arrest and false imprisonment. The motion to dismiss is DENIED as to
26   Count 3.
27
28

                                                  5
                                                                             3:18-cv-2908-BEN-NLS
 1         E. Section 1983 Claims Against City of San Diego (Counts 4, 5, 6, and 7)
 2         Defendant City of San Diego (“the City”) moves to dismiss each of Plaintiff’s § 1983
 3   claims against it: Counts 4, 5, 6, and 7 for failure to properly screen and hire, failure to
 4   properly train, failure to properly supervise and discipline, and for a Monell violation. The
 5   Court addresses each claim, in turn.2
 6         Section 1983 provides a cause of action against any ‘person’ who, under color of
 7   law, deprives any other person of rights, privileges, or immunities secured by the
 8   Constitution or laws of the United States. Monell v. Dep’t of Soc. Serv. of N.Y., 436 U.S.
 9   658, 694 (1978). Although a municipality qualifies as a “person” under § 1983, a
10   municipality cannot “be held liable under § 1983 on a respondeat superior theory.”3 Id. at
11   691. Rather, “[l]iability may attach to a municipality only where the municipality itself
12   causes the constitutional violation through ‘execution of a government’s policy or custom,
13   whether made by its lawmakers or by those whose edicts or acts may fairly be said to
14   represent official capacity.’” Ulrich v. City and Cnty. of San Francisco, 308 F.3d 968, 984
15   (9th Cir. 2002) (quoting Monell, 436 U.S. at 694)). As the Ninth Circuit recently cautioned,
16   “[w]here a court fails to adhere to rigorous requirements of culpability and causation,
17   municipal liability collapses into respondeat superior liability.” Horton by Horton v. City
18   of Santa Maria, 915 F.3d 592, 603 (9th Cir. 2019).
19         As pled in Plaintiff’s Complaint, the City is a public entity. Doc. 7 at ¶ 7. Thus, to
20   hold the City liable under § 1983, Plaintiff must show: (1) he possessed a constitutional
21
22
23         2
              In testing the claims, the Court considers only those facts pled in Plaintiff’s
     Complaint. The handful of facts that Plaintiff raises in his opposition brief, which are not
24   pled in his Complaint, are not considered. See, e.g., Doc. 7 at 6-7 (relying upon numerous
25   unpled facts tied to, for example, a “gang-unit policy” to be “tougher in these areas, at the
     expense of citizens” and that “Montoya was never disciplined for making such a ridiculous
26   arrest”). Moreover, the Court notes that, even if the Court did consider those few unpled
27   facts, Plaintiff still would not have stated a claim.
            3
              For that reason, Plaintiff’s allegations about Officer Montoya’s actions do not
28   provide a basis for the City’s liability under § 1983.
                                                   6
                                                                             3:18-cv-2908-BEN-NLS
 1   right of which he was deprived; (2) the City had a policy; (3) the City’s policy amounts to
 2   deliberate indifference to Plaintiff’s constitutional right; and (4) the policy is the moving
 3   force behind the constitutional violation. Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.
 4   1992). Plaintiff may show the City’s policy or custom by any of three methods: (1) by
 5   showing a “longstanding practice or custom which constitutes the ‘standard operating
 6   procedure’ of the local government entity”; (2) “by showing that the decision-making
 7   official was, as a matter of state law, a final policymaking authority whose edicts or acts
 8   may fairly be said to represent official policy in the area of the decision”; or (3) “by
 9   showing that an official with final policymaking authority either delegated that authority
10   to, or ratified the decision of, a subordinate.” Ulrich, 308 F.3d at 984-85.
11         “Allegations of Monell liability will be sufficient for the purposes of Rule 12(b)(6)
12   where they: (1) identify the challenged policy/custom; (2) explain how the policy/custom
13   is deficient; (3) explain how the policy/custom caused the plaintiff harm; and (4) reflect
14   how the policy/custom amounted to deliberate indifference, i.e. show how the alleged
15   deficiency was obvious and that the constitutional injury was likely to occur.” Lucas v.
16   City of Visalia, 2010 WL 1444667, at *4 (E.D. Cal. Apr. 12, 2010). The City contends that
17   Plaintiff fails to state a claim as to each of his § 1983 claims because he does not plead any
18   sort of specific policy or custom. Instead, Plaintiff’s claims are premised only on facts
19   about his arrest. The Court agrees.
20         As to Count 4, Plaintiff alleges only that the City failed to properly screen and hire
21   Officer Montoya and police officers. Doc. 1 at ¶¶ 44, 46. First, as already discussed, the
22   City cannot be held liable for the officers’ actions under a respondeat superior theory.
23   Thus, “[t]o prevent municipal liability for a hiring decision from collapsing into respondeat
24   superior liability, a court must carefully test the link between the policymaker’s inadequate
25   decision and the particular injury alleged.” Board of Cnty. Com’rs of Bryan Cnty., Okl. v.
26   Brown, 520 U.S. 397, 410 (1997). Besides Plaintiff’s boilerplate allegations of inadequate
27   “screening and hiring practices,” Plaintiff does not plead any additional facts to support his
28

                                                   7
                                                                              3:18-cv-2908-BEN-NLS
 1   claim, much less any “link between the policymaker’s inadequate decision and the
 2   particular injury alleged.” Id.
 3         As to Count 5, Plaintiff alleges that the City failed to train or supervise its police
 4   officers about arrestees’ constitutional rights or excess force. Doc. 1 at ¶ 51. Again,
 5   Plaintiff pleads no more than conclusory and vague allegations devoid of factual content.
 6   Such barebones pleadings do not satisfy Rule 12(b)(6). See Flores v. Cnty. of Los Angeles,
 7   758 F.3d 1154, 1159 (9th Cir. 2014) (“Under this standard, [the plaintiff] must allege facts
 8   to show that [the defendant] disregarded the known or obvious consequence that a
 9   particular omission in their training program would cause municipal employees to violate
10   citizens’ constitutional rights.”) (quoting Connick v. Thompson, 131 S.Ct. 1350, 1358
11   (2011) (internal quotation marks omitted)). Should Plaintiff choose to file an amended
12   complaint, Plaintiff would do well to heed our § 1983 jurisprudence about the requirements
13   for such claims. See, e.g., Merrit v. Cnty. of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989)
14   (identifying the three elements for a failure to train or supervise claim under § 1983).
15         Similarly, as to Count 6 for failure to properly supervise and discipline police
16   officers, Plaintiff relies only upon a single incident to support his claim—Officer
17   Montoya’s arrest of Plaintiff. The Complaint lacks any allegations of prior similar
18   incidents in which the City allegedly failed to discipline police officers or Officer Montoya.
19   Again, such conclusory allegations do not state a claim under § 1983. See, e.g., Schulte v.
20   City of Los Angeles, 361 Fed. App’x. 748 (9th Cir. 2010) (“Even if such evidence were
21   sufficient to demonstrate that [the officer] did not receive proper training, evidence of a
22   single officer’s training is insufficient to create a genuine issue of fact as to the Monell
23   liability of a municipality) (citing Alexander v. City and Cnty. of San Francisco, 29 F.3d
24   1355, 1368 (9th Cir. 1994)).
25         Finally, as to Count 7 for the Monell violation, Plaintiff alleges the City had a policy
26   “with respect to arresting and charging citizens on the basis of unlawful profiling,” as well
27   as a “custom, policy, or practice within the meaning of Monell, of using excessive force,
28   falsely arresting, and imprisoning citizens who object to unlawful profiling, harassment,

                                                   8
                                                                              3:18-cv-2908-BEN-NLS
 1   and discriminatory actions by San Diego Police Officers.” Doc. 1 at ¶¶ 65, 66. These
 2   conclusory allegations are not enough to state a Monell claim. Although Plaintiff does
 3   identify various challenged policies, he again fails to plead specific facts supporting those
 4   alleged policies, how they cause Plaintiff harm, and how the policies amounted to
 5   deliberate indifference. See supra, Lucas, 2010 WL 1444667, at *4. For the previous
 6   reasons, Plaintiff’s § 1983 claims against the City (Counts 4, 5, 6, and 7) are DISMISSED.
 7         F. Intentional Infliction of Emotional Distress (Count 8)
 8         An intentional infliction of emotional distress (“IIED”) claim requires: (1) extreme
 9   and outrageous conduct by the defendant with the intent of causing, or reckless disregard
10   of the probability of causing, emotional distress; (2) the plaintiff suffered extreme
11   emotional distress; and (3) actual and proximate causation. Hughes v. Pair, 95 Cal. Rptr.
12   3d 636, 650-51 (Cal. 2009). Defendants the City and Officer Montoya move to dismiss
13   Plaintiff’s IIED claim for failure to state a claim, arguing that Plaintiff does not plausibly
14   allege the requisite “outrageous conduct.” The Court disagrees.
15         For purposes of an IIED claim, “[a] defendant’s conduct is outrageous when it is so
16   extreme as to exceed all bounds of that usually tolerated in a civilized community.” Id. at
17   1151. Construing Plaintiff’s allegations in the light most favorable to him, Plaintiff’s
18   allegations are sufficient to show “outrageous conduct.” Plaintiff pleads that he was doing
19   his laundry at a laundromat when police officers arrived, searched the backroom of the
20   laundromat, happened to find a gun in that backroom, and then arrested Plaintiff for
21   possessing that gun under Penal Code § 25400(c)(6)(A)-(B),4 despite Plaintiff denying any
22   knowledge of the gun’s existence. As a result of the officers’ actions, Plaintiff was arrested
23
24
25         4
              Section 25400(c)(6)(A)-(B) provides for the crime of “[c]arrying a concealed
     firearm” where “[t]he pistol, revolver, or other firearm capable of being concealed upon
26   the person is loaded, or both it and the unexpended ammunition capable of being
27   discharged from it are in the immediate possession of the person or readily accessible to
     that person” and “[t]he person is not listed with the Department of Justice . . . as the
28   registered owner.”
                                                   9
                                                                              3:18-cv-2908-BEN-NLS
 1   and imprisoned, lost the job he had held for nearly seven years, and had to pay bail, despite
 2   never being charged. Doc. 7 at 8. In addition, Plaintiff pleads that the officers took these
 3   actions without any evidence to connect him to the gun found in the laundromat’s
 4   backroom. At the pleading stage, such conduct plausibly rises to the level of outrageous
 5   conduct “so extreme as to exceed all bounds of that usually tolerated in a civilized
 6   community.” Hughes, 95 Cal. Rtpr. 3d at 651.
 7         Defendants’ reliance on Johnson v. United States, 734 Fed. App’x. 436 (9th Cir.
 8   2018), does not require a different result. First, as an unpublished opinion, Johnson is not
 9   binding on this Court. Further, it is easily distinguished from the case brought by Plaintiff.
10   In Johnson, the plaintiff alleged that in the course of arresting him, several deputies
11   knowingly allowed him to suffer, willfully delayed taking him into custody to prolong his
12   suffering, and failed to intervene allowing others to cause Plaintiff to suffer. Johnson v.
13   United States, 2014 WL 2632359, at *7 (N.D. Cal. June 12, 2014). The Ninth Circuit
14   affirmed the district court’s dismissal of the plaintiff’s IIED claim, explaining that such
15   “routine actions by officers conducting an arrest and booking are not conduct that is ‘so
16   extreme as to exceed all bounds of decency in a civilized community.’” Id. at 439-440
17   (quoting So v. Shin, 151 Cal. Rptr. 3d 257, 271 (Cal. Ct. App. 2013)). Here, in contrast to
18   Johnson, Plaintiff has pled more than the “routine actions” taken during an arrest; he has
19   pled facts showing that officers arrested him for nothing more than the seeming
20   coincidence that a firearm was located in the backroom of a business he happened to be
21   patronizing, all without any evidence of any wrongdoing by Plaintiff. Defendants’ motion
22   to dismiss the IIED claim is DENIED.5
23
24
25         5
              Defendants’ additionally move to strike Plaintiff’s prayer for punitive damages in
     paragraph 71 of the IIED claim. By its very nature, however, Plaintiff’s IIED claim seems
26   to support a basis for punitive damages by alleging that Officer Montoya intentionally
27   inflicted emotional distress upon Plaintiff in the form of “outrageous conduct.” Regardless,
     because Plaintiff alleges that Officer Montoya’s conduct supporting the IIED claim
28   “amounts to oppression, fraud or malice,” his allegation is sufficient to support punitive
                                                   10
                                                                              3:18-cv-2908-BEN-NLS
 1         G. Bane Act Violation (Count 9)
 2         The Bane Act prohibits interference or attempted interference with a person’s rights
 3   under federal or California law by “threats, intimidation, or coercion with the exercise or
 4   enjoyment by any individual or individuals of rights secured by the Constitution or laws of
 5   the United States, or of the rights secured by the Constitution or laws of the state.” Cal.
 6   Civ. Code. § 52.1(a). Plaintiff predicates his Bane Act violation claim against the City and
 7   Officer Montoya upon the use of excessive force in violation of the First and Fourth
 8   Amendments. Doc. 1. at ¶¶ 74, 76.
 9         Although Plaintiff’s Complaint pleads facts that establish his unlawful arrest, those
10   allegations alone are not enough to support a Bane Act violation. See, e.g., Shoyoye v.
11   Cnty. of Los Angeles, 137 Cal. Rptr. 3d 839, 849 (Cal. Ct. App. 2012) (“[W]e conclude that
12   where coercion is inherent in the constitutional violation alleged, i.e., an overdetention in
13   County jail, the statutory requirement of ‘threats, intimidation, or coercion’ is not met. The
14   statute requires a showing of coercion independent from the coercion inherent in the
15   wrongful detention itself.”) (emphasis added). Moreover, Plaintiff does not plead any facts
16   suggesting a First Amendment violation or the use of excessive force in violation of the
17   Fourth Amendment. Nor does Plaintiff offer any counter-argument to support his Bane
18   Act claim. Thus, because Plaintiff’s Complaint lacks facts establishing the “threats,
19   intimidation, or coercion” required for a Bane Act violation, Count 9 is DISMISSED.
20                                     III.   CONCLUSION
21         For the previous reasons, Defendants’ Motion to Dismiss is GRANTED IN PART.
22   Specifically, the Court DISMISSES with prejudice Defendant San Diego Police
23
24
25   damages. See, e.g., Stewart v. Allied Interstate, 2005 WL 8173382, at *3 (S.D. Cal. Nov.
     14, 2005) (explaining that the Federal Rules of Civil Procedure govern the Court’s
26   determination regarding the adequacy of the pleadings, and thus, despite the fact that
27   California law provides the substantive law for punitive damages tied to a state law claim,
     at the pleading stage, the Federal Rules govern and hold that “a plaintiff’s prayer for relief
28   may rest on unsupported and conclusory averments of malice or fraudulent intent”).
                                                   11
                                                                              3:18-cv-2908-BEN-NLS
 1   Department, and the Court DISMISSES without prejudice Defendant David Nisleit and
 2   Counts 2, 4, 5, 6, 7, and 9. Plaintiff may file an amended complaint within 7 days of the
 3   filed date of this Order. If Plaintiff does not file an amended complaint, the remaining
 4   defendants, Officer Montoya and the City, shall file their answers within 21 days of the
 5   filed date of this Order.
 6         IT IS SO ORDERED.
 7
 8   Dated: November 18, 2019                          ___________________________
                                                       HON. ROGER T. BENITEZ
 9
                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                12
                                                                          3:18-cv-2908-BEN-NLS
